DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s filing on 26 March 2020.
Claims 1 – 17 are pending.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 March 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 3, 8 – 9, and 11 – 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 2, 3, 8, and 11, the limitation, “the second motor can be driven at a first rotation speed and a second rotation speed” is indefinite because, due to the terms “can be”, the limitation is not positively recited thus it is ambiguous whether the limitation is part of the invention. For the purpose of compact prosecution, the Examiner interprets the limitation, “the second motor can be driven at a first rotation speed and a second rotation speed”, to mean “the second motor is driven at a first rotation speed and a second rotation speed”.  Please note, since claims 2 – 17 depend upon claim 1, claims 2 – 17 are likewise rejected under 35 USC §112(b) for indefiniteness.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

[AltContent: connector][AltContent: textbox (A)][AltContent: textbox (B)]
    PNG
    media_image1.png
    686
    434
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    513
    481
    media_image2.png
    Greyscale
Claims 1 – 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2019/0030669 A1), in view of Yamada et al. (US 2020/0246954 A1), hereinafter Yamada.

Regarding claim 1, Wu discloses a dust collecting system including a power tool (4, fig. 1) configured to perform processing operation on a workpiece ([0038], ll. 10 – 11; “the surface of polishing material”) by driving a tool accessory (5, fig. 1) and a dust collector (1, fig. 1) configured to collect dust generated by the processing operation, wherein: the power tool (4) comprises a body housing (Fig. 1 shows the main tool 4 having a body housing); and a first detecting device (E1, fig. 4; [0042], ll. 1 – 3 describes a load detection module E1 set in the main tool 4) configured to detect an operation of pressing the tool accessory against the workpiece ([0039], ll. 1 – 4 describes the load detection module E1 detects the load parameters of the main tool 4 wherein ll. 10 – 12 describes the load parameters can be a power, current, voltage, or speed of the main tool 4.  One having ordinary skill in the art would recognize that pressing tool accessory 5 against the surface of a polishing material would place a load on the motor E92 and increase the current to the motor to maintain rotation speed of the tool accessory 5 thus the load detection module E1 would detect an operation of pressing the tool accessory against the workpiece via the increase in current to the motor); the dust collector (1) comprises a second motor ([0038], l. 15; “a motor”); a fan ([0038], ll. 15 – 16; “an impeller”) configured to be rotationally driven by the second motor to generate air flow for collecting dust ([0038], ll. 15 – 17), and the dust collecting system (1) comprises a first control device (E2, fig. 4; [0040], ll. 9 – 11 describes a central control module E2 set in the accessory tool 1) configured to control driving of the second motor based on detection results of the first detecting device ([0039], ll. 6 – 18).
Wu does not explicitly disclose a power tool comprising a first motor; a driving mechanism configured to drive the tool accessory by power of the first motor; the tool accessory being attached to the power tool so as to extend along a driving axis defining a front-rear direction, an operation member configured to be externally operated by a user; and a second detecting device configured to detect an operation of the operation member.
Yamada teaches a power tool (1, fig. 1) comprising a first motor (3, fig. 1); a driving mechanism (4, 5, fig. 1) configured to drive the tool accessory (10, fig. 1) by power of the first motor (3); the tool accessory (10) being attached to the power tool (1) so as to extend along a driving axis ([0037], ll. 12 – 15; “an axis”) defining a front-rear direction, an operation member (A or manipulation portion of trigger switch 16, annotated fig. 1) configured to be externally operated by a user; and a second detecting device (B or internal switch portion of trigger switch 16, annotated fig. 1) configured to detect an operation of the operation member ([0037], ll. 6 – 8 wherein the internal portion of the trigger switch 16 would detect an operation of the manipulation portion of trigger 16 wherein pressing the manipulation portion of trigger 16 actuates of the motor 3 of tool 1 and not pressing the manipulation portion of trigger 16 stops the motor 3 of tool 1) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Yamada with the invention of Wu, the main tool 1 of Yamada would replace the main tool 4 of Wu wherein the first control device E2 would be configured to control driving of the second motor based on detection results of the first detecting device, as described [0039], ll. 6 – 18 of Wu, and also based on the second detecting device B of Yamada since the second motor of the dust collector will not actuate without first actuating of the first motor of the power tool).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the dust collecting system, as disclosed by Wu, with a power tool comprising a first motor; a driving mechanism configured to drive the tool accessory by power of the first motor; the tool accessory being attached to the power tool so as to extend along a driving axis defining a front-rear direction, an operation member configured to be externally operated by a user; and a second detecting device configured to detect an operation of the operation member, as taught by Yamada, with the motivation to use the dust collecting system with a power tool capable of performing a chipping operation, a drilling operation, and a crushing operation on material to be cut such as concrete and stone by applying a rotating force and a striking force to a tip tool ([0036]). 

Regarding claim 2, Wu, as modified by Yamada, discloses the invention as recited in claim 1.
Wu further discloses the second motor is driven at a first rotation speed and a second rotation speed, the second rotation speed being higher than the first rotation speed ([0038], ll. 20 – 27 and [0039], ll. 11 – 27  describes when the rotational speed of the main tool 4 decreases, the suction power, or in other words, the rotational speed of the second motor, decreases.  The examiner deems this decreased rotational speed of the second motor as the claimed “a first rotation speed” of the second motor.  [0038], ll. 20 – 27 and [0039], ll. 11 – 27 further describes when the rotational speed of the main tool 4 increases, the suction power, or in other words, the rotational speed of the second motor, increases.  The examiner deems this increased rotational speed of the second motor as the claimed “a second rotation speed” of the second motor). 
Wu does not explicitly disclose the first control device is configured to drive the second motor at the first rotation speed in a case where the first detecting device detects the operation of pressing the tool accessory, or in a case where the second detecting device detects the operation of the operation member.
However, Yamada teaches a first detecting device ([0040], ll. 21 – 25; “a current load detection unit”) configured to detect an operation of pressing the tool accessory (10, fig. 1) against the workpiece wherein if the first detecting device does not detect the operation of pressing the tool accessory against the workpiece, the power tool operates at a low motor speed and if the first detecting device detects the operation of pressing the tool accessory against the workpiece, the power tool operates at a high motor speed ([0041] describes when the internal portion of the trigger switch 16 detects an operation of the manipulation portion of trigger 16 such as the pressing of the manipulation portion of trigger 16 to actuate the motor 3 of tool 1, the controller 106 starts the motor 3 and controls the motor 3 such that the rotation speed of the motor 3 is set to be a predetermined slow idling rotation speed. [0043] describes If the controller 106 detects a motor current I flowing to the motor 3 greater than a current threshold value I1 indicating an operation of pressing the tool accessory 10 against the work piece, the controller 106 controls the motor 3 such that the rotation speed of the motor 3 is set to be a higher predetermined normal rotation speed) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Yamada with the invention of Wu, the power tool would operate the first motor of the power tool at the low motor speed when the internal portion of the trigger switch 16 detects an operation of the manipulation portion of trigger 16 and the power tool is not under load as described in Yamada.  The dust collector of Wu operates such that the second motor of the dust collector is driven at a speed corresponding to the speed of the first motor of the power tool as described in [0038], ll. 20 – 27 and [0039], ll. 11 – 27  of Wu wherein the examiner deems this corresponding speed of the second motor of the dust collector when the power tool operates the low motor speed, as described in Yamada, as the claimed “the first rotation speed”.  Thus, the first control device would drive the second motor at the first rotation speed in a case where the second detecting device detects the operation of the operation member). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the dust collecting system, as disclosed by the modified Wu, with a first detecting device configured to detect an operation of pressing the tool accessory against the workpiece wherein if the first detecting device does not detect the operation of pressing the tool accessory against the workpiece, the power tool operates at a low motor speed and if the first detecting device detects the operation of pressing the tool accessory against the workpiece, the power tool operates at a high motor speed, as taught by Yamada, with the motivation to curb unnecessary noise and vibration in an unloaded state ([0002]).

Regarding claim 3, Wu, as modified by Yamada, discloses the invention as recited in claim 1.
Wu further discloses the second motor is driven at a first rotation speed and a second rotation speed, the second rotation speed being higher than the first rotation speed ([0038], ll. 20 – 27 and [0039], ll. 11 – 27 describes when the rotational speed of the main tool 4 decreases, the suction power, or in other words, the rotational speed of the second motor, decreases.  The examiner deems this decreased rotational speed of the second motor as the claimed “a first rotation speed” of the second motor.  [0038], ll. 20 – 27 and [0039], ll. 11 – 27 further describes when the rotational speed of the main tool 4 increases, the suction power, or in other words, the rotational speed of the second motor, increases.  The examiner deems this increased rotational speed of the second motor as the claimed “a second rotation speed” of the second motor).
Wu does not explicitly disclose the first control device is configured to drive the second motor at the second rotation speed in a case where the first detecting device detects the operation of pressing the tool accessory and the second detecting device detects the operation of the operation member.
However, Yamada teaches a first detecting device ([0040], ll. 21 – 25; “a current load detection unit”) configured to detect an operation of pressing the tool accessory (10, fig. 1) against the workpiece wherein if the first detecting device does not detect the operation of pressing the tool accessory against the workpiece, the power tool operates at a low motor speed and if the first detecting device detects the operation of pressing the tool accessory against the workpiece, the power tool operates at a high motor speed ([0041] describes when the internal portion of the trigger switch 16 detects an operation of the manipulation portion of trigger 16 such as the pressing of the manipulation portion of trigger 16 to actuate the motor 3 of tool 1, the controller 106 starts the motor 3 and controls the motor 3 such that the rotation speed of the motor 3 is set to be a predetermined slow idling rotation speed. [0043] describes If the controller 106 detects a motor current I flowing to the motor 3 greater than a current threshold value I1 indicating an operation of pressing the tool accessory 10 against the work piece, the controller 106 controls the motor 3 such that the rotation speed of the motor 3 is set to be a higher predetermined normal rotation speed) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Yamada with the invention of Wu, the power tool would operate the first motor of the power tool at the high motor speed when the internal portion of the trigger switch 16 detects an operation of the manipulation portion of trigger 16 and the power tool is under load as described in Yamada.  The dust collector of Wu operates such that the second motor of the dust collector is driven at a speed corresponding to the speed of the first motor of the power tool as described in [0038], ll. 20 – 27 and [0039], ll. 11 – 27 of Wu wherein the examiner deems this corresponding speed of the second motor of the dust collector when the power tool operates the high motor speed, as described in Yamada, as the claimed “the second rotation speed”.  Thus, the first control device would drive the second motor at the second rotation speed in a case where the first detecting device detects the operation of pressing the tool accessory and the second detecting device detects the operation of the operation member).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the dust collecting system, as disclosed by Wu, with a first detecting device configured to detect an operation of pressing the tool accessory against the workpiece wherein if the first detecting device does not detect the operation of pressing the tool accessory against the workpiece, the power tool operates at a low motor speed and if the first detecting device detects the operation of pressing the tool accessory against the workpiece, the power tool operates at a high motor speed, as taught by Yamada, with the motivation to curb unnecessary noise and vibration in an unloaded state ([0002]).

Regarding claim 4, Wu, as modified by Yamada, discloses the invention as recited in claim 1.
Wu further discloses the first detecting device (E1, fig. 4) is configured to detect information corresponding to a load applied to the tool accessory by the pressing operation ([0039], ll. 1 – 4 describes the load detection module E1 detects the load parameters of the main tool 4 wherein ll. 10 – 12 describes the load parameters can be a power, current, voltage, or speed of the main tool 4.  One having ordinary skill in the art would recognize that pressing tool accessory 5 against the surface of a polishing material would place a load on the motor E92 and increase the current to the motor to maintain rotation speed of the tool accessory 5 thus the load detection module E1 would detect an operation of pressing the tool accessory against the workpiece via the increase in current to the motor), and the first control device (E2, fig. 4) is configured to change a rotation speed of the second motor according to the load ([0039], ll. 6 – 18).

Regarding claim 5, Wu, as modified by Yamada, discloses the invention as recited in claim 4.
Wu does not explicitly disclose a second control device configured to control driving of the first motor based on the detection results of the first detecting device and the second detecting device, wherein: the second control device is configured to change a rotation speed of the first motor according to the load.
However, Yamada teaches a second control device (106, fig. 2) configured to control driving of the first motor (3, fig. 1) based on the detection results of the first detecting device ([0040], ll. 21 – 25; “a current load detection unit”) and the second detecting device (B or internal switch portion of trigger switch 16, annotated fig. 1), wherein: the second control device is configured to change a rotation speed of the first motor according to the load ([0041] describes when the internal portion of the trigger switch 16 detects an operation of the manipulation portion of trigger 16 such as the pressing of the manipulation portion of trigger 16 to actuate the motor 3 of tool 1, the controller 106 starts the motor 3 and controls the motor 3 such that the rotation speed of the motor 3 is set to be a predetermined slow idling rotation speed. [0043] describes If the controller 106 detects a motor current I flowing to the motor 3 greater than a current threshold value I1 indicating an operation of pressing the tool accessory 10 against the work piece, the controller 106 controls the motor 3 such that the rotation speed of the motor 3 is set to be a higher predetermined normal rotation speed).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the dust collecting system, as disclosed by Wu, with a second control device configured to control driving of the first motor based on the detection results of the first detecting device and the second detecting device, wherein: the second control device is configured to change a rotation speed of the first motor according to the load, as taught by Yamada, with the motivation to curb unnecessary noise and vibration in an unloaded state ([0002]).

Regarding claim 6, Wu, as modified by Yamada, discloses the invention as recited in claim 5.
The modified Wu further discloses the second control device (Yamada – 106, fig. 2) is configured to start driving of the first motor (Yamada – 3, fig. 1) in a case where the first detecting device (Yamada – [0040], ll. 21 – 25; “a current load detection unit”) detects the operation of pressing the tool accessory and the second detecting device (Yamada – B or internal switch portion of trigger switch 16, annotated fig. 1) detects the operation of the operation member (Yamada – fig. 3 shows the controller 103 starts driving the motor 3 when trigger switch 16 is actuated, as shown in step S2, regardless whether the load detection unit detects the operation of pressing the tool accessory or not).

Regarding claim 7, Wu, as modified by Yamada, discloses the invention as recited in claim 5.
The modified Wu further discloses the first control device (Wu – E2, fig. 4) is provided in the dust collector (Wu – [0040], ll. 9 – 11 describes a central control module E2 set in the accessory tool 1 or the dust collector), and the second control device (Yamada – 106, fig. 2) is provided in the power tool (Yamada – 1, fig. 1).

Regarding claim 11, Wu, as modified by Yamada, discloses the invention as recited in claim 1.
Wu further discloses the second motor can be driven at a first rotation speed and a second rotation speed, the second rotation speed being higher than the first rotation speed ([0038], ll. 20 – 27 and [0039], ll. 11 – 27  describes when the rotational speed of the main tool 4 decreases, the suction power, or in other words, the rotational speed of the second motor, decreases.  The examiner deems this decreased rotational speed of the second motor as the claimed “a first rotation speed” of the second motor.  [0038], ll. 20 – 27 and [0039], ll. 11 – 27 further describes when the rotational speed of the main tool 4 increases, the suction power, or in other words, the rotational speed of the second motor, increases.  The examiner deems this increased rotational speed of the second motor as the claimed “a second rotation speed” of the second motor).
Wu does not explicitly disclose the first control device is configured to: drive the second motor at the first rotation speed in a case where the first detecting device detects the operation of pressing the tool accessory, or in a case where the second detecting device detects the operation of the operation member; and drive the second motor at the second rotation speed in a case where the first detecting device detects the operation of pressing the tool accessory and the second detecting device detects the operation of the operation member.
However, teaches a first detecting device configured to detect an operation of pressing the tool accessory against the workpiece wherein if the first detecting device does not detect the operation of pressing the tool accessory against the workpiece, the power tool operates at a low motor speed and if the first detecting device detects the operation of pressing the tool accessory against the workpiece, the power tool operates at a high motor speed ([0041] describes when the internal portion of the trigger switch 16 detects an operation of the manipulation portion of trigger 16 such as the pressing of the manipulation portion of trigger 16 to actuate the motor 3 of tool 1, the controller 106 starts the motor 3 and controls the motor 3 such that the rotation speed of the motor 3 is set to be a predetermined slow idling rotation speed. [0043] describes If the controller 106 detects a motor current I flowing to the motor 3 greater than a current threshold value I1 indicating an operation of pressing the tool accessory 10 against the work piece, the controller 106 controls the motor 3 such that the rotation speed of the motor 3 is set to be a higher predetermined normal rotation speed) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Yamada with the invention of Wu, the power tool would operate the first motor of the power tool at the low motor speed when the internal portion of the trigger switch 16 detects an operation of the manipulation portion of trigger 16 and the power tool is not under load as described in Yamada.  The dust collector of Wu operates such that the second motor of the dust collector is driven at a speed corresponding to the speed of the first motor of the power tool as described in [0038], ll. 20 – 27 of Wu wherein the examiner deems this corresponding speed of the second motor of the dust collector when the power tool operates the low motor speed, as described in Yamada, as the claimed “the first rotation speed”.  Thus, the first control device would drive the second motor at the first rotation speed in a case where the second detecting device detects the operation of the operation member. One having ordinary skill in the art would further recognize that with the incorporation of the teachings of Yamada with the invention of Wu, the power tool would operate the first motor of the power tool at the high motor speed when the internal portion of the trigger switch 16 detects an operation of the manipulation portion of trigger 16 and the power tool is under load as described in Yamada.  The dust collector of Wu operates such that the second motor of the dust collector is driven at a speed corresponding to the speed of the first motor of the power tool as described in [0038], ll. 20 – 27 of Wu wherein the examiner deems this corresponding speed of the second motor of the dust collector when the power tool operates the high motor speed, as described in Yamada, as the claimed “the second rotation speed”.  Thus, the first control device would drive the second motor at the second rotation speed in a case where the first detecting device detects the operation of pressing the tool accessory and the second detecting device detects the operation of the operation member).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the dust collecting system, as disclosed by Wu, with a second control device configured to control driving of the first motor based on the detection results of the first detecting device and the second detecting device, wherein: the second control device is configured to change a rotation speed of the first motor according to the load, as taught by Yamada, with the motivation to curb unnecessary noise and vibration in an unloaded state ([0002]).

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2019/0030669 A1), in view of Yamada et al. (US 2020/0246954 A1), hereinafter Yamada, in further view of Berger (US 6,913,088 B2).

Regarding claim 10, Wu, as modified by Yamada, discloses the invention as recited in claim 1.
The modified Wu does not explicitly disclose the power tool further comprises an elastic-connection part elastically connected to the body housing so as to be movable at least in the front-rear direction relative to the body housing, the elastic-connection part includes a grip part to be held by a user, and the first detecting device is configured to detect forward movement of the elastic-connection part relative to the body housing as the operation of pressing the tool accessory.
However, Berger teaches the power tool (apparatus of fig. 4) further comprises an elastic-connection part (2 via spring system 3, fig. 4) elastically connected to the body housing (1, fig. 4) so as to be movable at least in the front-rear direction relative to the body housing (1), the elastic-connection part (2) includes a grip part to be held by a user, and the first detecting device (34, fig. 4) is configured to detect forward movement of the elastic-connection part (2) relative to the body housing (1) as the operation of pressing the tool accessory (Col. 6, ll. 16 – 18; “a tool”) (Col. 8, ll. 52 – 58).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the dust collecting system, as disclosed by the modified Wu, with the power tool further comprises an elastic-connection part elastically connected to the body housing so as to be movable at least in the front-rear direction relative to the body housing, the elastic-connection part includes a grip part to be held by a user, and the first detecting device is configured to detect forward movement of the elastic-connection part relative to the body housing as the operation of pressing the tool accessory, as taught by Berger, with the motivation to decouple the handle that is grasped by the user from the vibrations of the rest of the body housing in order to achieve a certain degree of dampening and to relieve stress on the operator.

Allowable Subject Matter
Claims 8 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        18 June 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731